

116 HR 7512 : Communications Outreach Media and Mail Standards Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionH. R. 7512IN THE SENATE OF THE UNITED STATESAugust 3, 2020ReceivedAN ACTTo rename the House Commission on Congressional Mailing Standards as the House Communications Standards Commission, to extend the authority of the Commission to regulate mass mailings of Members and Members-elect of the House of Representatives to all unsolicited mass communications of Members and Members-elect of the House, and for other purposes.1.Short titleThis Act may be cited as the Communications Outreach Media and Mail Standards Act or the COMMS Act.2.Renaming House Commission on Congressional Mailing Standards(a)In generalSection 5(a) of the Act entitled An Act to amend title 39, United States Code, to clarify the proper use of the franking privilege by Members of Congress, and for other purposes, approved December 18, 1973 (2 U.S.C. 501(a)), is amended by striking House Commission on Congressional Mailing Standards and inserting House Communications Standards Commission.(b)Conforming amendments(1)Title 39Title 39, United States Code, is amended by striking House Commission on Congressional Mailing Standards and inserting House Communications Standards Commission each place it appears in the following sections:(A)Section 3210(a)(5), (a)(6)(D), (b)(3), (d)(5), and (d)(6)(A).(B)Section 3216(e)(1) and (e)(2).(C)Section 3220(b).(2)Other provisionsSection 311 of the Legislative Branch Appropriations Act, 1991 (2 U.S.C. 503) is amended by striking House Commission on Congressional Mailing Standards and inserting House Communications Standards Commission each place it appears in subsections (a)(3), (e)(1)(B), and (f).(c)References in Other DocumentsAny reference in any rule, regulation, or other document to the House Commission on Congressional Mailing Standards shall be deemed to be a reference to the House Communications Standards Commission.3.Authority of Commission over official mass communications(a)Authority To provide guidance regarding dissemination of mass communications(1)In generalSection 5(d) of the Act entitled An Act to amend title 39, United States Code, to clarify the proper use of the franking privilege by Members of Congress, and for other purposes, approved December 18, 1973 (2 U.S.C. 501(d)), is amended—(A)in the first sentence, by striking The Commission and inserting (1) The Commission; and(B)by adding at the end the following new paragraph:(2)In addition to the guidance, assistance, advice, and counsel described in paragraph (1), the Commission shall provide—(A)guidance, assistance, advice, and counsel, through advisory opinions or consultations, in connection with any law and with any rule or regulation of the House of Representatives governing the dissemination of mass communications other than franked mail; and(B)guidance, assistance, advice, and counsel in connection with any law and with any rule or regulation of the House of Representatives governing the official content of other official communications of any quantity, whether solicited or unsolicited..(2)Authority to investigate complaintsSection 5(e) of such Act (2 U.S.C. 501(e)) is amended—(A)in the first sentence, by striking Any complaint and all that follows through is about to occur and inserting the following: Any complaint that a violation of any provision of law or any rule or regulation of the House of Representatives to which subsection (d) applies is about to occur; and(B)in the sentence beginning with Notwithstanding any other provision of law, by striking a violation of the franking laws or an abuse of the franking privilege by any person listed under subsection (d) of this section as entitled to send mail as franked mail, and inserting a violation of any provision of law or any rule or regulation of the House of Representatives to which subsection (d) applies,. (3)Mass communication definedSection 5 of such Act (2 U.S.C. 501) is amended by adding at the end the following new subsection:(h)In this section, the term mass communication means a mass mailing described in section 3210(a)(6)(E) of title 39, United States Code, or any other unsolicited communication of substantially identical content which is transmitted to 500 or more persons in a session of Congress, as provided under regulations of the Commission, except that such term does not include—(1)any communication from an individual described in subsection (d) to another individual described in subsection (d), a Senator, or any Federal, State, local, or Tribal government official;(2)any news release to the communications media;(3)any such mass mailing or unsolicited communication made in direct response to a communication from a person to whom the mass mailing or unsolicited communication was transmitted; or(4)in the case of any such unsolicited communication which is transmitted in a digital format, a communication for which the cost of the content is less than a threshold amount established under regulations of the House Communications Standards Commission..(b)Authority To review all unsolicited mass communications(1)Requiring review before disseminationSection 311(f) of the Legislative Branch Appropriations Act, 1991 (2 U.S.C. 503(f)) is amended—(A)by striking any mass mailing and inserting any mass communication;(B)by striking mail matter and inserting matter; and(C)by striking such proposed mailing and inserting such proposed communication.(2)Exception for certain communicationsSection 311(f) of such Act (2 U.S.C. 503(f)) is amended—(A)by striking A Member and inserting (1) Except as provided in paragraph (2), a Member; and(B)by adding at the end the following new paragraph:(2)Paragraph (1) does not apply in the case of any type of mass communication which is designated as exempt from the requirements of such paragraph as provided under regulations of the House Communications Standards Commission..(3)DefinitionSection 311(g) of such Act (2 U.S.C. 503(g)) is amended—(A)by striking and at the end of paragraph (1);(B)by striking the period at the end of paragraph (2) and inserting ; and; and(C)by adding at the end the following new paragraph:(3)the term mass communication means a mass mailing described in section 3210(a)(6)(E) of title 39, United States Code, or any other unsolicited communication of substantially identical content which is transmitted to 500 or more persons in a session of Congress, as provided under regulations of the House Communications Standards Commission, except that such term does not include—(A)any communication from a Member of the House of Representatives to another Member of the House of Representatives, a Senator, or any Federal, State, or local government official;(B)any news release to the communications media;(C)any such mass mailing or unsolicited communication made in direct response to a communication from a person to whom the mass mailing or unsolicited communication was transmitted; or(D)in the case of any such unsolicited communication which is transmitted in a digital format, a communication for which the cost of the content is less than a threshold amount established under regulations of the House Communications Standards Commission..(c)Conforming amendment to Rules of the House of RepresentativesClause 9 of rule XXIV of the Rules of the House of Representatives is amended by inserting after that session, the following: or any other unsolicited communication of substantially identical content which is transmitted to 500 or more persons in that session or, in the case of a digital communication of substantially identical content, which is disseminated at a cost exceeding a designated amount, as provided under regulations of the House Communications Standards Commission,.4.Revision to mass mailing notice on taxpayer fundingSection 311(a) of the Legislative Branch Appropriations Act, 1997 (2 U.S.C. 506(a)) is amended—(1)by striking (a) Each mass mailing and inserting (a)(1) Each mass mailing;(2)by striking the following notice: and all that follows through or a notice and inserting one of the notices described in paragraph (2) or a notice; and(3)by adding at the end the following new paragraph:(2)The notices described in this paragraph are as follows:(A)Paid for with official funds from the office of _____., with the blank filled in with the name of the Member sending the mailing.(B)Paid for by the funds authorized by the House of Representatives for District __ of _____., with the first blank filled in with the name of the congressional district number, and the second blank filled in with the name of the State, of the Member sending the mailing.(C)Paid for by official funds authorized by the House of Representatives..5.Revisions to restrictions on mail matter considered frankable(a)Expressions of congratulationsSection 3210(a)(3)(F) of title 39, United States Code, is amended by striking to a person who has achieved some public distinction. (b)Biographical information related to official and representational dutiesSection 3210(a)(3)(I) of such title is amended by striking publication or in response to a specific request therefor and inserting the following: publication, in response to a specific request therefor, or which relates to the Member’s or Member-elect’s official and representational duties,.(c)Photos and likenesses included in newsletters or general mass mailingsSection 3210(a)(3) of such title is amended—(1)by adding or at the end of subparagraph (H);(2)in subparagraph (I), by striking ; or and inserting a period; and (3)by striking subparagraph (J).(d)Clarification of ability of Members to use franked mail To send personal messages to constituentsSection 3210(a)(4) of such title is amended by striking the period at the end and inserting the following: , except that nothing in this paragraph may be construed to prohibit the use of the franking privilege for the transmission of matter which is purely personal to a recipient who is a constituent of a Member of Congress and which is related to the official business, activities, and duties of the Member..(e)Holiday cardsSection 3210(a)(5)(B)(iii) of such title is amended by striking holiday greetings and inserting religious holiday greetings.(f)Uniform blackout period for all Members of Congress(1)Uniform periodSection 3210(a)(6)(A) of such title is amended—(A)in clause (i), by striking (or, in the case of a Member of the House, fewer than 90 days); and(B)in clause (ii)(II), by striking 90 days and inserting 60 days.(2)Effective dateThe amendments made by paragraph (1) shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding election for public office.(g)Nonapplication of blackout period to party nominating conventions or caucusesSection 3210(a)(6) of such title is amended by adding at the end the following new subparagraph:(G)For purposes of this paragraph, the term primary election does not include a convention or caucus of a political party which has authority to nominate a candidate. .(h)Information on certain mattersSection 3210(a)(6)(E) of such title is amended—(1)by striking or at the end of clause (ii);(2)by striking the period at the end of clause (iii) and inserting ; or; and(3)by adding at the end the following new clause:(iv)providing information exclusively on competitions which are officially sanctioned by the House of Representatives or Senate, nominations to military service academies, official employment listings for positions in the House of Representatives (including listings for positions in the Wounded Warrior Program or the Gold Star Family Fellowship Program), or natural disasters or other threats to public health and life safety..6.Effective dateExcept as provided in section 5(f)(2), this Act and the amendments made by this Act shall apply with respect to communications disseminated on or after the date of the enactment of this Act.Passed the House of Representatives July 30, 2020.Cheryl L. Johnson,Clerk.